
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3550
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate a portion of the Rappahannock
		  River in the Commonwealth of Virginia as the John W. Warner
		  Rapids.
	
	
		1.John W. Warner Rapids, Fredericksburg,
			 Virginia
			(a)DesignationThe portion of the Rappahannock River
			 comprised of the manmade rapids located at the site of the former Embrey Dam in
			 Fredericksburg, Virginia, and centered at the coordinates of N. 38.3225
			 latitude, W. 077.4900 longitude, shall be known and designated as the
			 John W. Warner Rapids.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the portion of the
			 Rappahannock River referred to in subsection (a) shall be deemed to be a
			 reference to the John W. Warner Rapids.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
